COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  LOGAN THOMAS GEBHART,                                           No. 08-21-00137-CV
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                               65th District Court
                                                  §
  LIZETTE MARTHA JACQUEZ,                                       of El Paso County, Texas
                                                  §
  Appellee.                                                      (TC# 2021DCM2159)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant has failed to make financial arrangements to pay for the clerk’s record, we dismiss the

appeal for want of prosecution.

       The District Clerk notified the Court that Appellant has not made financial arrangements

to pay for preparation of the clerk’s record as required by TEX.R.APP.P. 35.3(a)(2). The Clerk of

this Court notified Appellant that the Court intended to dismiss the appeal for want of prosecution

unless Appellant responded within ten days and showed grounds for continuing the appeal. See

TEX.R.APP.P. 37.3(b). Appellant has not filed any response establishing it is entitled to appeal

without paying for the clerk’s record, nor has Appellant otherwise shown that arrangements to pay
for preparation of the clerk’s record have been made. We conclude that the clerk’s record has not

been filed due to the fault of the Appellant. Accordingly, we dismiss the appeal for want of

prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).



September 28, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2